 608DECISIONSOF NATIONALLABOR RELATIONS BOARDPort Richmond Elevator Co., Inc.,andSouth Atlan-ticandGulfCoastDistrict,InternationalLongshoremen'sAssociation,AFL-CIO, Peti-tioner,andSeafarer'sInternationalUnion ofNorth America, Atlantic, Gulf,Lakes and InlandWaters District,Marine Allied Workers Division,AFL-CIO,Intervenor.Case 23-RC-2356September28, 1967DECISION AND DIRECTIONOF ELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer C. L.Stephens of the National Labor Relations Board.The Employer and the Intervenor filed briefs withthe Board.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit consisting of alloperation and maintenance employees, excludingoffice clerical employees, guards, watchmen, andsupervisors, at the grain elevator leased by the Em-ployer at Galveston, Texas. The Employer does notquestion the appropriateness of the unit sought bythe Petitioner, but requests that the unit descriptionbe broadened to exclude "managers, merchandis-ers, superintendents, foremen, grain mixers, super-visory trainees, clerks, and all other supervisors,professional employees, and guards as defined bythe National Labor Relations Act, as amended." Atthe hearing the Petitioner agreed to the exclusion ofallof the categories set forth in the Employer'sproposed unit description except one clerk, referredto in the record as "foreman's office clerk," and su-pervisory trainees. The Petitioner also agreed to theiThe SIU was permittedto interveneon the basis of its assertion of acontractual interestLUnitedIndustrialWorkers of SeafarersInternationalof North Amer-ica, Gulf, Lakesand Inland Waters District,Marine Allied Workers Divi-exclusion of grain mixers only so long as the presentincumbent, who was agreed to be a supervisor, isretained in the position. The Intervenor, the SIU,contends that the unit that it represented when theelevator was operated by the Employer's predeces-sor, the Trustees of Galveston Wharves, is an ap-propriate unit.TherecordshowsthattheIntervenorrepresented a unit of "inside" employees at the timethe Trustees of Galveston Wharves operated theelevatorand the "outside" employees wererepresented by the Petitioner. The record alsoshows that the unit represented by the SIU con-sisted entirely of white employees, while the unitrepresented by the ILA was composed entirely ofNegro employees. There is also evidence that noneof the Employer's employees at the time the Inter-venor filed its motion to intervene in this proceed-ing had been members of the SIU unit at the timeGalvestonWharves operated the elevator. Andfinally the record shows that after assuming controlof the elevator the Employer merged the two unitsinto one, freely transferring its employees amongthe jobs performed in the two units.The SIU's unit position is essentially based on itsclaim, asserted both in proceedings before theFederal courts2 and before this Board, that PortRichmond is legally a "successor" to GalvestonWharves and, as such, is obligated to bargain withthe SIU as representative of the unit of "inside"employees which the SIU represented in dealingwithGalvestonWharves. Thus, the SIU filedchargeswith this Board of violation by PortRichmond of Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act. We are administrativelyadvised, however, that the General Counsel of theBoard has refused to issue complaint based on suchcharges. The matters alleged are essentially asser-tions of unfair labor practices under the Act; theywere not litigated in this representation proceeding.In view of these foregoing circumstances3 and thedisclosure in this record of the apparent demarca-tion of the former unitsalongracial lines,' togetherwith the change in operations which has resulted ina commingling of employee functions as betweenthose working inside and those outside the elevator,we find the unit sought herein by the SIU to be in-appropriate.The record shows that at the time of the hearingno supervisory trainees were employed by theRespondent. We shall therefore not make a deter-mination at this time as to the unit inclusion or ex-clusion of such trainees.5The foreman's office clerk is a salaried employee.He wears the same type of dress as do the em-Sion, AFL-CIO v Board of Trustees of GalvestonWharves,351 F 2d183 (C A 5), 368 F 2d 412 (C A 5)'See Times Square StoresCorporation,79 N LRB 361, 365'New Deal Cab Company, Inc, 159 N LRB 1838UlrichManufacturingCompany,127 N LRB 239, 241167 NLRB No. 90 PORT RICHMONDployees conceded to be supervisory, and he comesunder the hospitalization plan covering supervisoryemployees rather than the plan covering hourly em-ployees. He has the right to discharge employees,and he gives orders to other employees concerningthe specific bins in which various grades of grain areto be placed. We find that the foreman's office clerkis a supervisor and shall exclude him as such fromthe unit.As above noted, the Petitioner agreed to the ex-clusion of the grain mixer, but only as long as thisposition was held by the incumbent at the time ofthe hearing. In view of the parties' agreement thatthe incumbent grain mixer at the time of the hearing6An election eligibility list,containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 23 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall beELEVATOR CO.609isa supervisor, we so find, and he is therefore ex-cluded, but, in the absence of relevant recordevidence, we shall make no determination as to anyother occupant of this position.We find that the following employees constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All operation and maintenance employees at theEmployer's Galveston, Texas, Grain Elevator B,but excluding office clerical employees, guards,watchmen, and all supervisors as defined in the Act.[Direction of Election6 omitted from publication.]granted by the Regional Director except in extraordinary circumstancesFailure to complywith this requirement shall be grounds for setting asidethe election wheneverproper objections arefiledExcelsior UnderwearInc , 156 NLRB 1236